UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WALTER L. JACKSON,

                                Plaintiff,
                                                                 l 9-CV-8164 (NSR)
                    -against-
                                                                ORDER TO AMEND
BEACON CITY SCHOOL DISTRICT,

                                Defendant.

NELSON S. ROMAN, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 ("Title

VII"), 42 U.S.C. §§ 2000e to 2000e-17, alleging that his employer discriminated against him

based on his race. By order dated November 12, 2019, the Court granted Plaintiff's request to

proceed in forma pauperis (IFP). For the reasons set forth below, the Court grants Plaintiff leave

to file an amended complaint within sixty days of the date of this order.

                                     STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 43 7 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the court is obliged to

construe prose pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the "strongest [claims] that they suggest," Triestman v. Fed. Bureau ofPrisons, 470

F)d 471,474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
original). But the "special solicitude" in prose cases, id. at 475 (citation omitted), has its limits -

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief "that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true "[t]hreadbare recitals of the

elements of a cause of action," which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible - not merely possible - that the pleader is

entitled to relief. Id.

                                          BACKGROUND
        Using the Court's form complaint for employment discrimination, Plaintiff Walter L.

Jackson brings this complaint against the Beacon City School District, alleging that Defendant

discriminated against him on the basis of his race. Plaintiff, who identifies himself as African-

American, checks the box indicating that he is alleging discrimination under Title VII, although

he does not indicate his race in that section of the complaint. Plaintiff does not check the box

indicating that he is asserting claims under 42 U.S.C. § 1981, but he does indicate his race in that

section of the complaint. Similarly, although Plaintiff does not check the box indicating that he is

asserting claims under the Age Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621 -

634, he does indicate that he was born in 1978.


                                                   2
       Plaintiff alleges the following:

       Friday, September 14, 2017, I went to Beacon City school district to pick up my
       check. When I spoke to the dispatcher (Ann), she informed me that I didn't have a
       check because I didn't fill out a time card. It should be noted I did have a
       conversation with "Ann" on Tuesday, September 11, 2017[,] [i]n regards to filling
       out a time card in which she told me "it was too early." Later I found out that I
       was the only Black [illegible] that wasn't paid.

(ECF No. 2 at 5.) 1

       Plaintiff alleges that he exhausted his administrative remedies by filing a charge with the

Equal Employment Opportunity Commission (EEOC), and that he received the August 1, 2019

notice ofright to sue on August 4, 2019. 2 He seeks unspecified monetary damages.

                                             DISCUSSION

 A.     Claims Under 42 U.S.C. § 1981

       Section 1981 "protects the equal right of' [a]11 persons within the jurisdiction of the

United States' to 'make and enforce contracts' without respect to race." Domino's Pizza, Inc. v.

McDonald, 546 U.S. 470,474 (2006) (quoting 42 U.S.C. § 1981(a)). To state a§ 1981 claim, a

plaintiff must allege: (1) that he is a member of a racial minority; (2) the defendants intended to

discriminate on the basis ofrace; and (3) the discrimination concerns one of the statute's

enumerated activities. Id. at 476 (holding that a plaintiff is entitled to relief under§ 1981 "when

racial discrimination blocks the creation of a contractual relationship, as well as when racial

discrimination impairs an existing contractual relationship.").

       Plaintiff's allegations of discrimination do not suffice to state a claim under § 1981. The

alleged facts do not suggest that Defendant's conduct was motivated by race-based animus.




        1
            Page numbers refer to those generated by the Court's electronic filing system.
        2
            Plaintiff does not attach a copy of the notice to his complaint.


                                                    3
 B.     Title VII and ADEA Claims

       Title VII provides that "[i]t shall be an unlawful employment practice for an employer ...

to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual's race, color, religion, sex or national origin." 42 U.S.C. § 2000e-2(a).

       Similarly, the ADEA makes it unlawful for an employer to "discharge any individual or

otherwise discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual's age." 29 U.S.C. § 623(a).

"The ADA prohibits discrimination against a 'qualified individual on the basis of disability' in

the 'terms, conditions, and privileges of employment."' Kinneary v. City of New York, 601 F.3d

151, 155 (2d Cir. 2010) (quoting 42 U.S.C. § 12112(a)).

       These antidiscrimination provisions prohibit employers from mistreating an individual

because of the individual's protected characteristics, Patane v. Clark, 508 F.3d 106, 112 (2d Cir.

2007), or retaliating against an employee who has opposed any practice made unlawful by those

statutes, see Crawford v. Metro. Gov 't, 555 U.S. 271, 276 (2009) (holding that conduct is

protected when it "confront[s]," "resist[s]," or "withstand[s]" unlawful actions). Mistreatment at

work that occurs for a reason other than an employee's protected characteristic or opposition to

unlawful conduct is not actionable under these federal antidiscrimination statutes. See Chukwuka

v. City ofNew York, 513 F. App'x 34, 36 (2d Cir. 2013) (quoting Brown v. Henderson, 257 F.3d

246,252 (2d Cir. 2001)).




                                                  4
       At the pleading stage in an employment discrimination action, "a plaintiff must plausibly

allege that (1) the employer took adverse employment action against him, and (2) his race, color,

religion, sex, or national origin was a motivating factor in the employment decision." Vega v.

Hempstead Union Free Sch. Dist., 801 F.3d 72, 86 (2d Cir. 2015). The plaintiff"may do so by

alleging facts that directly show discrimination or facts that indirectly show discrimination by

giving rise to a plausible inference of discrimination." Id. at 87.

       Plaintiff's allegations of discrimination under Title VII and the ADEA are insufficient to

state plausible claims under these statutes. Plaintiff does not allege facts suggesting that his

employer took any adverse action against him based on his membership in a protected class.

Moreover, his allegations seem to suggest that there was a reason other than his race or age that

resulted in his not being paid.

        Should Plaintiff choose to amend his complaint, he must allege facts suggesting that

Defendant took adverse employment action against him because of an impermissible factor.

                                       LEAVE TO AMEND

       Plaintiff is granted leave to amend his complaint to detail his employment discrimination

claims. In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff's amended complaint must:

        a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff's case including
          what each defendant did or failed to do;

        c) give the dates and times of each relevant event or, if not known, the approximate date
           and time of each relevant event;

        d) give the location where each relevant event occurred;


                                                   5
       e) describe how each defendant's acts or omissions violated Plaintiff's rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff's amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff's amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court's Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an "Amended

Complaint," and label the document with docket number 19-CV-8164 (NSR). An Amended

Complaint for Employment Discrimination form is attached to this order. No summons will issue

at this time. If Plaintiff fails to comply within the time allowed, and he cannot show good cause

to excuse such failure, the complaint will be dismissed for failure to state a claim upon which

relief may be granted.

        The Clerk of Court is directed to docket this as a "written opinion" within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an




                                                  6
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   NovemberN 2019
         White Plains, New York




                                               7
